                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:20-CV-089-KDB-DCK

 ALAN KERLEY, individually, and as the                 )
 Administrator of the Estate of PENNY                  )
 KERLEY,                                               )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 ETHICON, INC. and JOHNSON &                           )
 JOHNSON,                                              )
                                                       )
                Defendants.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Whitney Jo Butcher, concerning Dana Lizik, on

July 29, 2020. Dana Lizik seeks to appear as counsel pro hac vice for Plaintiff Alan Kerley,

Individually and as Administrator of the Estate of Penny Kerley. Upon review and consideration

of the motion, which was accompanied by submission of the necessary fee and information, the

Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Dana Lizik is

hereby admitted pro hac vice to represent Plaintiff Alan Kerley, Individually and as Administrator

of the Estate of Penny Kerley.


                                      Signed: July 31, 2020




         Case 5:20-cv-00089-KDB-DCK Document 7 Filed 07/31/20 Page 1 of 1
